Citation Nr: 1731254	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael Quatrini, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 




ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, service connection for defective hearing was denied in an October 1974 rating decision because the evidence of record did not show that the disability first manifested in service, or that it was present at discharge.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  

After submitting a new claim in May 2008, the RO denied the hearing loss claim in the May 2009 rating decision for lack of new and material evidence.  The Veteran filed a notice of disagreement.  In a May 2014 decision, the Board found that new and material evidence had been submitted, and directed that the Veteran be afforded a new VA examination to determine the nature and etiology of his right ear hearing loss.

Regarding the claim for tinnitus, in a January 2002 rating decision, the RO denied service connection for the condition.  The Board found in an October 2002 decision, that there was no etiological relationship between the Veteran's diagnosed tinnitus and his active service.  The Veteran requested to reopen the claim in January 2007, however, in an October 2007 rating decision, the RO denied the claim, as new and material evidence had not been submitted.

In the May 2014 Board remand, the issue of tinnitus was remanded to allow VA the opportunity to provide the Veteran with proper new and material evidence notice.  
The Board finds that there was been substantial compliance with the Board's May 2014 remand for both claims.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.).  The case has since returned for further appellate consideration.

The Veteran testified at a May 2012 videoconference hearing before a Veterans Law Judge (VLJ) at the RO in Pittsburg Pennsylvania, and a hearing transcript is of record.  The Veteran requested a hearing in front of a Decision Review officer in a notice of disagreement in July 2014.  A hearing was scheduled for March 2017; however, the hearing was postponed by the Veteran's representative.  In May 2017, VA sent a letter to the Veteran notifying him that the VLJ that heard his case in the videoconference hearing was no longer available to decide his case, and asked him whether he desired to have another hearing.  The Veteran responded in June 2017 indicating he did not want another board hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issues on appeal.

The Board also observes that the Veteran most recently, in February 2017, filed a VA Form 21-22a in favor of Michael Quatrini as his attorney in this matter.  Accordingly, the Board recognizes Michael Quatrini as the Veteran's current attorney in connection with this appeal and such appointment effectively revokes all prior representatives.  See 38 C.F.R. § 14.631 (f)(1) (2016) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Below, the Board reopens the service connection claim for tinnitus.  The issues of service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed October 2007 rating decision, the RO most recently declined to reopen the previously denied service connection claim for tinnitus.

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for tinnitus.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that declined to reopen the previously denied service connection claim for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the final October 2007 rating decision is new and material, and the service connection claim for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material - Tinnitus

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, in a January 2002 rating decision, the Veteran was denied service connection for tinnitus, as relevant.  Service treatment records (STRs) did not show complaints, treatment, or diagnosis of tinnitus while the Veteran was on active duty.  In addition, although post VA and private treatment records showed the Veteran received treatment for various ear conditions, the records did not indicate he made a complaint of tinnitus until 2001.  The RO therefore denied service connection since it was not shown that tinnitus was caused by or occurred in service.  The Veteran appealed.

In an October 2002 decision, the Board found that despite the Veteran's lay statements that indicated his tinnitus was caused by acoustic noise trauma, there was no etiological relationship between the Veteran's diagnosed tinnitus and his active service.  The medical evidence on file was not competent to show that there was a nexus between the Veteran's condition and his military service.  The Veteran did not appeal the Board's decision, and it became final.  

In January 2007, the Veteran again sought to reopen his service connection claim for tinnitus, however, an October 2007 rating decision denied the claim, as new and material evidence was not received.  Although the Veteran submitted additional claims for service connection within a year of the October 2007 rating decision - in May and September 2008 - he did not reference the October 2007 rating decision or indicate any disagreement.  As such, the new claims did not qualify as a notice of disagreement.  38 U.S.C.A. § 7105, 38 C.F.R § 20.201.  Moreover, no new and material evidence was received within one year showing that tinnitus either had its onset in service or was related to service.  Accordingly, the October 2007 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104 (a), 20.200, 20.302, 20.1103 (2016).

VA received the Veteran's most recent petition to reopen the tinnitus claim in May 2008.  The RO declined to reopen such claim in the May 2009 rating and this appeal ensued.

As the last final disallowance of the Veteran's claim of entitlement to service connection for tinnitus was the October 2007 rating decision, the Board must determine whether new and material evidence has been received subsequent to the October 2007 rating decision to reopen the claim.

Pursuant to the 2014 Board remand, the Veteran was afforded a VA examination in October 2014 to determine service connection for his right ear hearing loss and the examiner confirmed the Veteran's diagnosis of tinnitus in the report and opined that the Veteran's recurrent tinnitus was a symptom associated with his with hearing loss.  He concluded that it is at least likely as not that the Veteran's tinnitus was associated with his hearing loss.  

Service connection may be established on a secondary basis when the evidence shows that the veteran has a current chronic disability which was caused or aggravated by a service-connected condition.  38 U.S.C.A. § 1110.  The Board finds that the newly received VA opinion is material in that it relates to the unestablished element of a nexus in this case.  Notably, the theory of secondary service connection (tinnitus as secondary to hearing loss) has not been considered in the prior decisions on this matter.  This new October 2014 VA examination report raises a reasonable possibility of substantiating the claim.  The petition to reopen the tinnitus claim is therefore granted.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; to this extent only, the claim to reopen is granted.

REMAND

The Veteran seeks service connection for right hearing loss and tinnitus due to acoustic noise trauma while in active service.

As noted above, the Veteran was afforded a VA examination in October 2014 and the examiner was also asked to determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner opined that the Veteran's right ear hearing loss was less likely as not caused as a result of an event in military service.  Although the examiner conceded that the Veteran experienced noise exposure and acoustic trauma based on his MOS in service, she indicated that a 1974 audiometric test only showed mild conductive hearing loss, which was not suggestive of noise exposure.  The examiner also stated that the Veteran's STRs showed normal hearing and that his entrance and separation examinations did not indicate any noise injury to his ears.  However, the examiner also noted the Veteran's extensive history and treatment for right middle ear pathology, notably cholesteatoma and stated that the Veteran's presentation of hearing loss is consistent with his history of middle ear pathology, including the cholesteatoma.  This raises the issue as to whether the Veteran's middle ear pathology is related to acoustic trauma.  The examiner was unable to address the origin of the cholesteatoma and stated that an evaluation by an ENT doctor was more suitable to make that determination.  As such, the Board finds that an examination with an ENT should be scheduled to assess whether the cholesteatoma is likely related to the conceded acoustic trauma in service. 

Further, a remand of the service connection claim for tinnitus is warranted because it is inextricably intertwined with the issue of entitlement to service connection for right ear hearing loss.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  The Veteran is not currently service connected for right ear hearing loss; however, as indicated, such issue is on appeal and requires further development.  Given the October 2014 VA opinion that the Veteran's tinnitus is secondary to his hearing loss, the Board finds that the service connection claim for tinnitus is intertwined with his service connection claim for right ear hearing loss.  In other words, a decision as to the tinnitus is dependent on the pending additional development of his claim for service connection for a right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from October 2014 onwards and associate those records with the claims file.  

2.  Transfer the Veteran's case to an ENT to help resolve the issue of entitlement to service connection for right ear hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

In the event that the ENT determines that an additional examination is necessary, please schedule one for the Veteran.  

After a complete review of the claims file, the ENT is asked to:

Provide an opinion as to whether the Veteran's current hearing loss in the right ear had its onset during service or is otherwise related to it, including the conceded acoustic trauma exposure during service.  * In doing so, the ENT must address the likely etiology of the Veteran's cholesteatoma and specifically determine whether the Veteran's cholesteatoma is in any way related to his conceded exposure to acoustic trauma during service.   

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


